Citation Nr: 1455577	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  13-03 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to December 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, he testified at a Travel Board hearing before the undersigned; a transcript is included in the record.

The Board notes that the Veteran received a "corrective" VCAA notice in June 2011 indicating that his claim was considered one to reopen a previously denied claim, and that the December 2012 statement of the case refers to the need to submit new and material evidence to reopen a previously denied claim.  On review of the record, the Board finds that the prior January 1978 rating decision adjudicated the issue of entitlement to service connection for a left knee disability; it did not specifically address the issue of a right knee disability.  Thus, the issue before the Board is properly one of service connection on the merits, not whether a previously denied claim should be reopened.  The Board notes that the AOJ expressly considered the issue on the merits in both the January 2012 rating decision and December 2012 statement of the case.  Therefore, the Board finds that the Veteran is not prejudiced by the Board addressing the merits of this claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

It is not in dispute that the Veteran has a current right knee disability.  At the October 2014 Board hearing, he testified that he has had right knee pain since service.  He is competent to report symptoms he experiences through the senses, such as pain, and the Board finds no reason to question his credibility in this respect.  His STRs document two knee injuries during service - an August 1965 injury that occurred when a dolly fell on his right knee and an October 1967 left knee injury that occurred when he was playing handball.  While the Veteran has attributed his right knee pain to the 1967 handball injury, the Board recognizes that, with the passage of time, he may simply be mistaken as to which specific incident involved his right knee.  

The Veteran has not been afforded a VA examination to develop medical evidence in connection with this claim.  The Board finds that the facts in this matter (a documented injury in service, a current disability, and an allegation of symptoms since service) meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this matter for a VA examination to address the question of whether it is as likely as not that the Veteran has a right knee disability resulting from his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right knee disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's current right knee disability(ies).

(b) Please identify the likely etiology for each right knee disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include the documented August 1965 injury therein?

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


